                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 1 of 28


                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S
                   8 ASSOCIATION

                   9                           IN THE UNITED STATES DISTRICT COURT
               10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
               11                                        FRESNO DIVISION
               12 CESAR CAMPOS, LATANA M.                           Case No. 1:18-cv-01660 AWI-EPG
                  CHANDAVONG, NENG HER and HUGH X.
               13 YANG,                                             DEFENDANT FRESNO DEPUTY
                                                                    SHERIFF’S ASSOCIATION’S REPLY
               14                Plaintiffs,                        BRIEF IN SUPPORT OF AMENDED
                                                                    MOTION TO DISMISS PLAINTIFFS’
               15          v.                                       FIRST AMENDED COMPLAINT, CLAIM
                  FRESNO DEPUTY SHERIFF’S                           NOS. 1, 2, 4, 5 AND 6, UNDER FEDERAL
               16 ASSOCIATION, COUNTY OF FRESNO,                    RULES OF CIVIL PROCEDURE 12(b)(1)
                  XAVIER BECERRA, in his official capacity          AND 12(b)(6)
               17 as Attorney General of the State of California,

               18                Defendants.                        Date: September 9, 2019
                                                                    Time: 1:30 p.m.
               19                                                   Place: Courtroom 2, 8th Floor

               20                                                   Complaint Filed: December 6, 2018

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP                                                                     Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                        Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 2 of 28


                   1                                                         TABLE OF CONTENTS
                                                                                                                                                             Page
                   2 ARGUMENT .....................................................................................................................................2

                   3              PLAINTIFFS DO NOT ESTABLISH THAT THEY ARE ENTITLED TO
                                  AGENCY FEE REFUNDS THUS CANNOT STATE A CLAIM ON WHICH
                   4              RELIEF MAY BE GRANTED, WARRANTING DISMISSAL OF CLAIM NO. 1............2

                   5              A.         Plaintiffs Do Not and Cannot Show That Janus is Retroactive .................................3

                   6              B.         Plaintiffs Do Not Show That The Union Acted Under Color Of State Law ..............3

                   7              C.         Plaintiffs Cannot and Do Not Refute That the Union’s Good Faith Reliance
                                             On Prevailing Law and Supreme Court Precedent is a Complete Defense to
                   8                         a Retroactive Refund of Fees .....................................................................................5

                   9                         1.         Restitution ......................................................................................................6

               10                            2.         Common law tort analogies............................................................................8

               11                            3.         Plaintiffs do not have an equitable claim to repayment .................................9

               12                 D.         Campos and Yang May Not Recover the Agency Fee Portion of Their
                                             Membership Dues ....................................................................................................11
               13
                                  E.         California Government Code § 1159 Does Not Allow Any Plaintiff to
               14                            Recover Past Agency Fees Nor May Plaintiffs Proceed With State Law
                                             Claims to Recover Past Paid Dues ...........................................................................11
               15
                                  F.         Chandavong’s Claim No. 5 for Post-Janus Fees is Moot and Should Be
               16                            Dismissed .................................................................................................................12

               17                 PLAINTIFFS’ VOLUNTARY ELECTION OF MEMBERSHIP BINDS THEM
                                  TO THEIR OBLIGATIONS UNDER THAT AGREEMENT, INCLUDING
               18                 PAYMENT OF DUES AND WITHDRAWAL PER THE MOU .......................................14
               19                 A.         The Member-Plaintiffs Had a Valid and Binding Membership Agreement
                                             with the Union Governing Conditions of Membership ............................................15
               20
                                  B.         Plaintiffs Are Bound By the Current MOU Regardless of When They
               21                            Joined .......................................................................................................................16

               22                 C.         Janus Does Not Apply to Full Members Such as Plaintiffs, and No “Janus
                                             Waiver” is Required Here ........................................................................................19
               23
                                  D.         Plaintiffs’ Arguments That Campos Is Not Required to Arbitrate Fail for the
               24                            Same Reasons Their Other Contract-Based Arguments Do ....................................20

               25                 PLAINTIFFS CONCEDE THAT CLAIM NO. 6 SHOULD BE DISMISSED AND
                                  THAT YANG AND CHANDAVONG LACK STANDING TO SEEK
               26                 PROSPECTIVE RELIEF IN CLAIM NO. 2; ACCORDINGLY, CLAIMS 2 AND
                                  6 SHOULD BE DISMISSED ..............................................................................................21
               27
                                  CLAIM NO. 4 SHOULD BE DISMISSED BASED ON THE ARGUMENTS
               28                 MADE BY THE ATTORNEY GENERAL.........................................................................21
MESSING ADAM &
  JASMINE LLP
                                                                   i                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                        Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 3 of 28


                   1                                                      TABLE OF CONTENTS
                                                                              (Continued)
                   2                                                                                                                                      Page
                   3 CONCLUSION ................................................................................................................................22

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
                                                                   ii                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 4 of 28


                   1                                                TABLE OF AUTHORITIES
                                                                                                                                                        Page
                   2
                       Cases
                   3
                       Babb v. California Teachers Ass’n
                   4     378 F.Supp.3d 857 (C.D. Cal. 2019) .................................................................................... passim
                   5 Bain v. California Teachers Ass’n

                   6   156 F.Supp.3d 1142 (C.D. Cal. 2015) ........................................................................................... 5

                   7 Belgau v. Inslee
                       No. 185620, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018).................................................... 20
                   8
                     Bermudez v. SEIU, Local 521
                   9   No. 18-cv-04312-VC, 2019 WL 1615414 (N.D. Cal. Apr. 16, 2019) .................................. 11, 12
               10 Campbell-Ewald v. Gomez
                    136 S. Ct. 663 (2016) .................................................................................................................. 13
               11

               12 Carey v. Inslee
                    364 F.Supp.3d 1220 (W.D. Wash. 2019) ............................................................................ 8, 9, 10
               13
                  Caviness v. Horizon Comm. Learning Ctr., Inc.
               14   590 F.3d 806 (9th Cir. 2010) ......................................................................................................... 5
               15 Chen v. Allstate Ins. Co.
                    819 F. 3d 1136 (9th Cir. 2016) .................................................................................................... 14
               16

               17 Clement v. City of Glendale
                    518 F.3d 1090 (9th Cir. 2008) ................................................................................................... 6, 8
               18
                  Cohen v. Cowles Media Co.
               19   501 U.S. 663 (1991) .................................................................................................................... 19

               20 Cooley v. Cal. Statewide Law Enforcement Ass’n
                    385 F.Supp. 3d 1077 (E.D. Cal. 2019) ................................................................................. passim
               21
                  Crockett v. NEA-Alaska
               22
                    367 F.Supp.3d 996 (D. Alaska 2019) ................................................................................ 9, 10, 11
               23
                  Danielson v. Inslee
               24   345 F.Supp.3d 1336 (W.D. Wash. 2018) .................................................................................... 13

               25 Diamond v. Pennsylvania State Educ. Ass’n
                    No. 3:18-cv-128, 2019 WL 2929875 (W.D. Penn. July 8, 2019) ..................................... 8, 10, 12
               26
                  Epstein v. Wash. Energy Co.
               27   83 F.3d 1136 (9th Cir. 1996) ......................................................................................................... 5
               28
MESSING ADAM &
  JASMINE LLP
                                                                  iii               Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                        Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 5 of 28


                   1                                                   TABLE OF AUTHORITIES
                                                                             (Continued)
                   2                                                                                                                                       Page
                   3 Fire Fighters Union, Local 1186 v. City of Vallejo
                       12 Cal.3d 609 (1974) ................................................................................................................... 17
                   4
                     Glickman v. Wileman Bros. & Elliott, Inc.
                   5   521 U.S. 457 (1997) ...................................................................................................................... 9
                   6
                     Great-West Life & Annuity Ins. Co. v. Knudson
                   7   534 U.S. 204 (2002) ...................................................................................................................... 9

                8 Guidiville Band of Pomo Indians v. NGV Gaming, Ltd.
                    531 F.3d 767 (9th Cir. 2008) ....................................................................................................... 18
                9
                  Harper v. Virginia Dep’t of Taxation
               10   509 U.S. 86 (1993) ........................................................................................................................ 3
               11 Harris v. Quinn

               12   134 S.Ct. 2618 (2014) ................................................................................................................... 9

               13 Howerton v. Gabica
                    708 F. d 380 (9th Cir. 1983) .......................................................................................................... 6
               14
                  Janus v. AFSCME Council 31
               15   138 S. Ct. 2448 (2018) .................................................................................................................. 2
               16 Knievel v. ESPN

               17   393 F.3d 1068 (9th Cir. 2005) ....................................................................................................... 1

               18 Lincoln Lutheran of Racine and SEIU-HCWI
                  No. 30-CA-111099, 2015 WL 5047778 (NLRB Aug. 27, 2015)…………………………………18
               19
                  Lugar v. Edmonson Oil Co.
               20   457 U.S. 922 (1982) ...................................................................................................................... 5

               21 Montanile v. Bd. of Trs. of Nat'l. Elevator Indus. Health Benefit Plan
                   136 S.Ct. 651 (2016) ............................................................................................................... 9, 10
               22
                  Mooney v. Illinois Education Ass’n
               23  372 F.Supp.3d 690 (C.D. Ill. 2019) ......................................................................................... 9, 10
               24
                  Neely v. United States
               25   546 F.2d 1059 (3rd Cir. 1976)....................................................................................................... 7

               26 NLRB v. Katz
                    369 U.S. 736 (1962) .................................................................................................................... 18
               27
                  Sacramento County Retired Employees Ass’n v. County of Sacramento
               28   975 F.Supp.2d 1150 (E.D. Cal. 2013) ......................................................................................... 18
MESSING ADAM &
  JASMINE LLP
                                                                   iv                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 6 of 28


                   1                                                  TABLE OF AUTHORITIES
                                                                            (Continued)
                   2                                                                                                                                       Page
                   3 Smith v. Greystone Alliance, LLC
                       772 F.3d 448 (7th Cir. 2014) ....................................................................................................... 13
                   4
                     Smith v. Superior Court
                   5   No. 18-cv-05472-VC, 2018 WL 6072806 (N.D. Cal. Nov. 16, 2018) ........................................ 20
                   6
                     United States v. Rayburn House Office Building Room 2113 Washington DC 20515
                   7   497 F.3d 654 (D.C. Cir. 2007) ...................................................................................................... 7

                8 United States v. Windsor
                    570 U.S. 744 (2013) ...................................................................................................................... 7
                9
                  Wyatt v. Cole
               10   504 U.S. 158 (1992) ...................................................................................................................... 8
               11 Wyatt v. Cole

               12  994 F.2d 1113 ................................................................................................................................ 7

               13 Yohn v.California Teachers Ass’n
                    No. SACV 17-202-JLS-DFM, 2018 WL 5264076 (C.D. Cal. Sept. 28, 2018) .................... 12, 13
               14
                  Statutes
               15
                  42 U.S.C. §1983 .................................................................................................................... 1, 2, 3, 4
               16
                  California Government Code § 1159 ........................................................................................ 11, 12
               17

               18 California Government Code § 3500 .............................................................................................. 17
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
                                                                  v                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 7 of 28


                   1           In its opening brief (“MPA” [ECF 44-1]), Defendant Fresno Deputy Sheriff’s Association

                   2 (“FDSA” or the “Union”) pointed out that Plaintiffs base their action entirely on the theory that

                   3 the Union violated Plaintiffs’ constitutional rights under 42 U.S.C. §1983. MPA at 6-7. Plaintiffs

                   4 do not dispute that their case depends on a finding that the Union is liable under §1983. The Union

                   5 demonstrated that under the Supreme Court’s two-prong test for establishing whether a private

                   6 party has acted under color of state law so as to confer liability for constitutional violations, both

                   7 the law and facts establish that there is no state action here. MPA at 8-17. Plaintiffs’ single

                   8 argument in response – that the State “participated in” the MOU (Opp. at 5) -- is inadequate to

                   9 meet Plaintiffs’ burden to show state action. The Union also demonstrated that Plaintiffs cannot

               10 recover under §1983 because the Union received agency fees in compliance with California statutes

               11 and United States Supreme Court precedent that authorized fair-share fees. The bulk of Plaintiffs’

               12 brief attacks this good faith defense to no avail given the weight of unanimous opinion that it applies

               13 to these post-Janus cases..

               14              Under guise of “clarif[ying] the evidence” (Response to the Union Defendant’s Motion to

               15 Dismiss (“Opp.”) [ECF 45] at 4), Plaintiffs purport to explain how there is no valid contract

               16 between Plaintiffs and the Union. The case law is clear, however, that the membership card, MOU

               17 and By-Laws comprise a valid and enforceable contract binding Plaintiffs to certain obligations

               18 voluntarily undertaken. Plaintiffs appear to now take the position that while they may have entered
               19 into a contract for the payment of dues via signing the membership card (although, they argue,

               20 only for the duration of the MOU then in place), that agreement did not bind them to

               21 membership.1 The plain text of the card – on which Plaintiffs voluntarily elected membership --

               22

               23      1
                         Plaintiffs suggest that this Court convert the instant motion to a motion for summary judgment
               24      because the FDSA attaches the membership cards of Campos and Yang to their opening brief.
                       Opp. at 1. The FDSA urges to Court to treat this motion as filed, a motion to dismiss, in light of
               25      the fact that the underlying complaint is premised on Plaintiffs’ contention that the terms of their
                       agreement with the Union on becoming enrolled as members are unconstitutional and invalid. The
               26      cards are therefore incorporated by reference. MPA at 3, n.4. The fact that plaintiffs “do not
                       dispute the authenticity of the membership applications signed by Mr. Yang and Mr. Campos”
               27
                       (Opp. at 1) only underscores that the cards may appropriately be considered in the motion’s
               28      current posture. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (“We have extended the
MESSING ADAM &
  JASMINE LLP
                                                                  1                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 8 of 28


                   1 itself refutes that argument, as does the MOU which sets forth protocol for withdrawal from the

                   2 Union. See Declaration of Eric Schmidt In Support of Motion to Dismiss (“Schmidt Dec.”) [ECF

                   3 40-3, 40-4], Exs. A, B. Plaintiffs cannot skirt this obligation with the new argument that only the

                   4 MOU in force when they joined applies. Again the law and the facts preclude avoiding their

                   5 contractual commitment.

                   6          Numerous cases have been decided on these very issues in the time since Plaintiffs filed

                   7 their lawsuit and the FDSA filed its Motion to Dismiss, many of them filed by Plaintiffs’ counsel

                   8 with substantially similar arguments. As explained in Plaintiffs’ opening brief and here, those

                   9 cases, and the facts of this case as alleged in the complaint, compel the dismissal of the claims at

               10 issue.

               11                                                 ARGUMENT
               12             PLAINTIFFS DO NOT ESTABLISH THAT THEY ARE ENTITLED TO AGENCY
                              FEE REFUNDS THUS CANNOT STATE A CLAIM ON WHICH RELIEF MAY BE
               13             GRANTED, WARRANTING DISMISSAL OF CLAIM NO. 1
               14             Plaintiffs argue that they are entitled to a refund of agency fees already paid, either as

               15 agency fees (Chandavong) or based on a formula that would refund the difference between

               16 membership fees paid and what would have been paid as agency fees (Yang and Campos), on two

               17 grounds: (1) that the U.S. Supreme Court’s opinion in Janus v. AFSCME Council 31, 138 S.Ct.

               18 2448 (2018) (“Janus”) is retroactive, and (2) that the Union acted under color of state law in
               19 collecting the fees. Opp. at 7. As shown in the FDSA’s opening brief, both theories are wrong as a

               20 matter of law and fact and Plaintiffs’ Response does not contradict that fact.

               21             In its opening brief, the FDSA showed that it is not liable for agency fee refunds because

               22 there it did not act under color of law, exposing it to liability under § 1983, and that even if there

               23 were state action, at the time the fees were collected, the FDSA acted in good faith under the

               24 prevailing law of the land. MPA at Sections I and III. This good faith defense applies even if

               25 Janus is deemed retroactive -- which no case has thus far found -- and where the text of the case

               26
                  “incorporation by reference” doctrine to situations in which the plaintiff's claim depends on the
               27 contents of a document, the defendant attaches the document to its motion to dismiss, and the

               28 parties do not dispute the authenticity of the document, even though the plaintiff does not
                  explicitly allege the contents of that document in the complaint”).
MESSING ADAM &
  JASMINE LLP
                                                                2                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 9 of 28


                   1 itself does not admit of such an interpretation. Plaintiffs fail to refute either ground, ignoring

                   2 controlling authority in favor of conclusory argument, and relying on theories that have been

                   3 repeatedly rejected by the courts considering them in the wake of Janus.

                   4            A.      Plaintiffs Do Not and Cannot Show That Janus is Retroactive
                   5            As to retroactivity, Plaintiffs’ entire argument comprises its stated conclusion that “Janus

                   6 is retroactive,” plus a single citation to Harper v. Virginia Dep’t of Taxation, 509 U.S. 86, 96

                   7 (1993).2 Opp. at 7. Plaintiffs’ reticence is understandable: it is now settled law that – as every

                   8 court to have considered the issue since Janus has held – even if Janus applies retroactively, the

                   9 good faith defense bars a plaintiff’s claim for monetary relief. See MPA at 21 and n.14. Plaintiffs

               10 do not address or attempt to distinguish a single one of these myriad cases. Plaintiffs’ confidence

               11 that Janus is retroactive is belied by the holdings of the many courts who have considered the

               12 issue. MPA at 22. See, e.g., Cooley v. Cal. Statewide Law Enforcement Ass’n, 385 F.Supp.3d

               13 1077, 1081 (E.D. Cal. 2019) appeal docketed, No. 19-16498 (9th Cir. July 31, 2019) (“declin[ing]

               14 to forge new ground and create [retrospective] liability here” where the Janus court “itself did not

               15 specify whether the plaintiff was entitled to retrospective relief for conduct the Supreme Court had

               16 authorized for the previous forty years”).

               17               B.      Plaintiffs Do Not Show That The Union Acted Under Color Of State Law
               18               The FDSA demonstrated that Plaintiffs’ §1983 claims – essentially the entirety of their
               19 complaint (MPA at 6-7) -- should be dismissed because Plaintiffs cannot establish that the Union

               20 acted under color of state law. MPA at 7-17. Plaintiffs’ sole argument in response boils down to

               21 the vague conclusion that the County “participat[ed] in the MOU” and therefore state action

               22 should be found. Opp. at 5. This naked assertion does not come close to the showing that Plaintiffs

               23 must make in order to hold a private party liable for alleged constitutional violations, and

               24 Plaintiffs make no attempt to counter – or demonstrate – any aspect of the requisite two-prong test

               25 established by the Supreme Court for determining when an alleged deprivation of a constitutional

               26 right is "fairly attributable to the State." See MPA at 10. This absence of any effort to address the
               27

               28
                       2
                           Plaintiffs make no effort to address the FDSA’s distinction of Harper. See MPA at 22.
MESSING ADAM &
  JASMINE LLP
                                                                   3                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 10 of 28


                   1 controlling law is reason enough to dismiss the § 1983 claims.3 In resolving this question one need

                   2 look no further than the court’s holding in Cooley (a case directly on point yet completely ignored

                   3 by Plaintiffs), on similar facts: “[T[he Union’s refusal to immediately accept Mr. Cooley’s

                   4 resignation and cease fee deductions does not constitute state action.” 385 F.Supp.3d at 1081

                   5 (emphasis added).

                   6           Plaintiffs seek to make Plaintiffs’ membership a matter of compulsion by the Union, but

                   7 the evidence is to the contrary. As the FDSA argued and the membership cards make clear, on

                   8 becoming deputy sheriffs, Plaintiffs all affirmatively consented to union membership. See Schmidt

                   9 Dec., Exs. A, B [Campos and Yang signed membership cards, checking “I choose to become a

               10 member”]; see also FAC [ECF 24], ¶¶ 15 -17. Each card provides that each new employee signify

               11 whether he chooses to “become a member or pay a service fee or opt not to become a member or

               12 pay a service fee at the time of hire.” Schmidt Dec., Exs. A, B (emphasis added). Of those three

               13 distinct options, each of Plaintiffs made an affirmative decision to become a member, which

               14 carried with it contractual obligations. Plaintiffs’ constitutional challenges under Claim Nos. 1 and

               15 2 fail as a matter of law because their claimed injuries arise not from any state action by the

               16 Union, but from their voluntary decision to join the Union and abide by the terms of their Union

               17 membership agreement which the FDSA then enforced.4

               18              After this desultory attempt, Plaintiffs then shift to their allegations in an effort to show
               19 that the claim was properly pled. Opp. at 5 (“Chandavong has alleged that the diversion of his

               20 wages occurred ‘under color of state law’”). However, “conclusory allegations of law and

               21 unwarranted inferences are insufficient to defeat a motion to dismiss for failure to state a claim."

               22

               23

               24
                       3
                    The FDSA further joins and incorporates by reference the arguments of Attorney General
               25
                  Becerra’s Reply Brief on its Motion to Dismiss the First Amended Complaint with respect to the
               26 lack of state action here. ECF 47 at 3.
                  4
                    The complaint frames the Union’s action as unconstitutional because of (1) its failure to accept
               27
                  the resignation of Plaintiffs and (2) it continued to collect membership dues. In either case,
               28 Plaintiffs can demonstrate no state action by the Union.
MESSING ADAM &
  JASMINE LLP
                                                                  4                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                      Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 11 of 28


                   1 Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996) (citation omitted).5 Moreover, as

                   2 noted above, consent is not the issue here, nor has Chandavong pled that he did not “consent” to

                   3 paying agency fees. The issue raised by Plaintiffs is whether the Union unconstitutionally

                   4 compelled collection of agency fees from Chandavong, which requires a showing that the FDSA

                   5 acted under color of state law. Plaintiffs make no such showing, nor can they, and the bald

                   6 statement that the payment was compelled by a contract between the Union (on behalf of its

                   7 members) with the state is insufficient to carry Plaintiffs’ burden. For the actions of a private party

                   8 like the Union to satisfy this essential requirement, the "plaintiff must show 'that the conduct

                   9 allegedly causing the deprivation of a federal right be fairly attributable to the State."' Caviness v.

               10 Horizon Comm. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010) (quoting Lugar v.

               11 Edmonson Oil Co., 457 U.S. 922, 937 (1982)); Bain v. California Teachers Ass’n, 156 F.Supp.3d

               12 1142, 1149 (C.D. Cal. 2015). Plaintiffs can make no such showing.

               13             Similarly, as to Yang and Campos, Plaintiffs offer only the conclusion that the “forced

               14 diversion of membership dues and fair share fees [not applicable to Yang and Campos] is fully

               15 attributable to the union and the County’s Memorandum of Understanding.” Opp. at 6. For the

               16 reasons stated above and in the FDSA’s opening brief, this conclusory statement is insufficient to

               17 demonstrate state action by the Union in enforcing its membership agreement.

               18             C.      Plaintiffs Cannot and Do Not Refute That the Union’s Good Faith Reliance
                                      On Prevailing Law and Supreme Court Precedent is a Complete Defense to a
               19                     Retroactive Refund of Fees
               20              Plaintiffs do not dispute that fair-share fees were lawful under California statutes and

               21 controlling Supreme Court precedent prior to Janus. Nor do they dispute that every court of appeal

               22 to consider the issue has concluded that private parties who rely on presumptively valid state laws

               23 have a good faith defense to retrospective §1983 liability; moreover, they concede that the Ninth

               24

               25
                  5
                    Plaintiffs also state that the FDSA “has failed to produce any document that Chandavong
               26 consented to the payment of fair-share service fees.” Opp. at 5. But Plaintiffs’ own complaint
                  admits that Chandavong “enrolled in union membership on accepting his job with the Fresno
               27
                  County Sheriff’s Department in 2002, but withdrew and became a fair share service fee payer in
               28 2016….” FAC, ¶16 (ECF 24) at 4 (emphasis added).
MESSING ADAM &
  JASMINE LLP
                                                                5                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                      Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 12 of 28


                   1 Circuit has recognized the good faith defense in Clement v. City of Glendale, 518 F.3d 1090, 1097

                   2 (9th Cir. 2008). Opp. at 7.6 Plaintiffs pointedly do not dispute that “every district court to consider

                   3 whether unions that collected agency fees prior to Janus have a good faith defense to §1983

                   4 liability has answered in the affirmative.” Babb v. California Teachers Ass’n, 378 F.Supp.3d 857,

                   5 872 (C.D. Cal. 2019) (dismissing plaintiffs’ claim to retroactive monetary relief as a matter of

                   6 law), citing collected cases. MPA at 21 and n.14. Plaintiffs nevertheless contend that the Union

                   7 cannot invoke the defense here. Opp. at 6-18. As numerous cases have held, Plaintiffs are

                   8 mistaken and their position has been soundly rejected by all courts considering the question in

                   9 these cases to date.

               10             In Babb, the court conducted a thorough examination of the exact arguments put forth here

               11 by Plaintiffs, and its holdings are directly on point and fully consistent with rulings in other

               12 contemporaneous post-Janus cases.7 378 F. upp.3d at 872-876. At the conclusion of its review, the

               13 Babb court rejected all of Plaintiffs’ arguments against application of the good faith defense and

               14 dismissed the plaintiffs’ §1983 claims with prejudice, stating: “The Court agrees with every other

               15 district court to have decided this question and concludes that the good faith defense should apply

               16 here as a matter of law.” Id. at 876 (citation omitted). The Court should follow suit here.

               17                     1.     Restitution
               18             Plaintiffs devote the vast majority of their argument against application of the good faith
               19 defense to a prolonged discussion of cases dealing with the unconstitutional taking of property.

               20 Opp. at 8-15. Plaintiffs argue that in cases where a court “repudiates a previous judicial ruling that

               21

               22  The Ninth Circuit’s recognition of a good faith defense in §1983 claims in Clement therefore
                      6

                  supersedes Howerton v. Gabica, 708 F.2d 380 (9th Cir. 1983), cited by Plaintiffs at 7 as an
               23 example of an appellate court that has rejected the defense. Moreover, Howerton is in any event
                  distinguishable from the case at bar in that the defendants there were found to have acted under
               24 color of state law, id. at 385 n.10, which the FDSA has shown is not the case here.

               25  The plaintiffs in Babb and the consolidated cases were also represented by Plaintiffs’ counsel
                      7

                  here and many of the arguments made are verbatim to those made here, as seen from the Babb
               26 court’s quotation of statements made in Plaintiffs’ brief in that case. Compare, e.g., Babb, 378
                  F.Supp.3d at 875 (citing the plaintiff’s brief for “whenever property is unconstitutionally taken…it
               27
                  must be returned;” emphasis in original) to Opp. at 8 (“Property that is taken in violation of
               28 another’s constitutional rights must always be returned;” emphasis in original).
MESSING ADAM &
  JASMINE LLP
                                                                 6                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                          FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 13 of 28


                   1 had authorized unconstitutional conduct – the court decision is retroactive, and money or property

                   2 that was taken in reliance on the unconstitutional statute must be restored to the rightful owner.”

                   3 Opp. at 8 (emphasis in original).8 Addressing the identical argument in Babb, the court rejected

                   4 Plaintiffs’ theory in all respects. See Babb, 378 F.Supp.3d at 875-876.

                   5           As a threshold matter, and as the Babb court concluded, case law provides Plaintiffs no

                   6 comfort. Analyzing the cases presented by the plaintiffs in Babb, the court concluded that most

                   7 involved “the return of discrete and identifiable property, not a refund of fees paid,” Babb, 378

                   8 F.Supp.3d at 876, disposing of United States v. Rayburn House Office Building Room 2113

                   9 Washington DC 20515, 497 F.3d 654, 656, 665 (D.C. Cir. 2007) (documents) (Opp. at 10-11),

               10 Wyatt v. Cole, 994 F.2d 1113, 1115 (5th Cir. 1993) (cattle) (Opp. at 10), Clement, 518 F.3d at

               11 1099 (tow truck) (Opp. at 11). Babb, 378 F.Supp.3d at 876. For the same reasons, these cases do

               12 not support Plaintiffs’ position here.

               13              Moreover, as the Babb court aptly observed, “[f]or the most part, the cases Plaintiffs cite

               14 have nothing to say about a good faith defense to a §1983 claim,” Babb, 378 F.Supp.3d at 875-76,

               15 and thus do not stand for the sweeping proposition Plaintiffs advance here – that where monies are

               16 taken in good faith reliance on law, the monies “must be restored to the rightful owner.” Opp. at 8

               17 (emphasis in original).9 Plaintiffs ignore the fact that the fees collected were (1) voluntarily

               18 agreed to and (2) used to fund collective bargaining efforts that benefited the Agency-Fee Payer
               19 Plaintiff, as well as all members. On its face, therefore, there was no wrongful “enrichment”

               20 requiring disgorgement (See Opp. at 8), as perhaps might be the case in the cases involve return of

               21 fines paid. See n. 9, supra.

               22

               23
                    Plaintiffs’ bold statement stumbles immediately —Janus is not retroactive, although the Union
                       8

               24 assumes, arguendo, that it is in invoking the good faith defense. Assuming it is not retroactive,
                  however, Plaintiffs’ arguments against application of the good faith defense are moot.
               25
                  9
                    United States v. Windsor, 570 U.S. 744 (2013) and Neely v. United States, 546 F.2d 1059 (3rd
               26 Cir. 1976), cited by Plaintiffs at 9, do not discuss good faith or immunity and further concerned
                  the return of fines, and in discussing Windsor, Plaintiffs merely theorize what might have
               27 happened. The other string cites provided by Plaintiffs at Opp. 9-10 (¶ 2) also all concern fines,

               28 which are demonstrably different from voluntarily paid fees used to the benefit of the payor, not
                  the Union itself. See also Opp. at 11, ¶5 (theorizing about defenses in excessive fines case)
MESSING ADAM &
  JASMINE LLP
                                                                  7                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 14 of 28


                   1                 2.      Common law tort analogies
                   2          Plaintiffs argue that the Court must “look to the most analogous common-law tort” and

                   3 allow a good faith defense only if “that tort would have conferred similar immunities when section

                   4 1983 was enacted.” Opp. at 15-16, citing Wyatt v. Cole, 504 U.S. 158 (1992). Addressing the

                   5 identical argument in Babb, the court observed that “the portion of Wyatt from which Plaintiffs

                   6 derive their ‘rule’ dealt with immunity from §1983 liability, not the good faith defense.” The Babb

                   7 court further concluded that “Plaintiffs’ construction of the good faith defense lacks precedence in

                   8 the Ninth Circuit,” citing Danielson v. Inslee, 340 F.Supp.3d 1083, 1086 (W.D. Wash. 2019),

                   9 appeal docketed, No. 18-36087 (9th Cir. Dec. 28, 2018), and noting that Clement v. City of

               10 Glendale, 518 F.3d 1090 (9th Cir. 2008), which recognized the good faith defense, “gives no

               11 indication that courts must analyze a common law analogue to apply the good faith defense.” 378

               12 F. Supp. 3d at 873. See also Diamond v. Pennsylvania State Educ. Ass’n, No. 3:18-cv-128, 2019

               13 WL 2929875 (W.D. Penn. July 8, 2019) (“agree[ing] with the opinions of various district courts

               14 that have determined – when presented with indistinguishable facts – that the applicability of the

               15 good-faith defense does not require analyzing the most analogous common-law tort” and

               16 collecting cases).

               17             Plaintiffs argue that for their First Amendment §1983 claim, conversion is “the most

               18 analogous to the union’s unconstitutional confiscation of wages.” Opp. at 16. But Babb rejected
               19 this same argument, holding that:

               20                    even assuming “the ‘common law analogue’ requirement from
                                     Wyatt does apply, conversion is not the most closely analogous
               21                    common law claim.” Danielson, 340 F.Supp.3d at 1086. Indeed,
                                     conversion “does not account for the fact that Plaintiffs'
               22                    constitutional claim is rooted in the First Amendment.” Carey, 364
                                     F.Supp.3d at 1230. “Conversion involves taking another's property,
               23                    regardless of intent, whereas the gravamen of the First Amendment
                                     claim in this case is that the Union Defendant[s] expended
               24                    compelled agency fees on political and ideological activities that
                                     Plaintiffs oppose.” Danielson, 340 F.Supp.3d at 1086. In other
               25                    words, Plaintiffs' First Amendment claim turns not upon the Union
                                     Defendants' receipt of Plaintiffs' property, but upon the dignitary
               26                    harm resulting from being compelled to support speech with which
                                     they disagree. See id. Thus, the Court agrees with the other courts
               27                    that have held that Plaintiffs' claims are most similar to dignitary
                                     torts, such as defamation, or to abuse of process because the Union
               28                    Defendants used government processes to collect agency fees. Id.;
MESSING ADAM &
  JASMINE LLP
                                                                8                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 15 of 28


                   1                   Carey, 364 F.Supp.3d at 1230; Cook, 364 F.Supp.3d at 1191;
                                       Crockett, 367 F.Supp.3d at 1005–06, 2019 WL 1212082, at *5.
                   2                   “Because these torts do have scienter requirements,” even under
                                       Plaintiffs' proposed rule, the good-faith defense is available to the
                   3                   Union Defendants. Carey, 364 F.Supp.3d at 1230.

                   4 Babb, 378 F. Supp. 3d at 873.10

                   5            Consistent with the case law, every court to consider the issue has concluded that the good

                   6 faith defense bars §1983 claims seeking union repayment of the fair-share fees declared

                   7 unconstitutional in Harris v. Quinn, 134 S.Ct. 2618 (2014). Those cases are on point here, and, as

                   8 Danielson recently held, the same result should follow with respect to §1983 claims seeking the

                   9 return of pre-Janus agency fees. Id., 340 F.Supp.3d at 1086-87.

               10                      3.      Plaintiffs do not have an equitable claim to repayment
               11               Finally, Plaintiffs contend the good faith defense is not available because “they are seeking

               12 restitution of money that the union took in violation of their constitutional rights. That is a claim

               13 for equitable relief rather than a demand for money damages.” Opp. at 18. As observed in Mooney

               14 v. Illinois Education Ass’n, 372 F. Supp.3d 690, 700 (C.D. Ill. 2019),

               15                      “not all relief falling under the rubric of restitution is available in
                                       equity.” Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S.
               16                      204, 212, 122 S.Ct. 708, 151 L.Ed.2d 635 (2002). An equitable
                                       remedy typically seeks return of a specific object as opposed to the
               17                      monetary value of that object. Montanile v. Bd. of Trs. of Nat'l.
                                       Elevator Indus. Health Benefit Plan, ––– U.S. ––––, 136 S.Ct. 651,
               18                      658–59, 193 L.Ed.2d 556 (2016). As the Carey court noted, the
                                       presupposition in cases like the one at hand is that all identifiable
               19                      money was used to fund union activities and, consequently, has
                                       already been dissipated; Plaintiff could receive the value of her fair-
               20                      share fees but not the specific money she paid. Carey, 364
                                       F.Supp.3d at 1232-33, 2019 WL 1115259, at *9. Plaintiff's citations
               21

               22      10
                         As seen in this quote, the Babb court disposed of the plaintiffs’ argument regarding conversion
                       as it applies to the good faith defense as well. See Opp. at 12. An action for conversion arises
               23
                       when a defendant takes possession and control of property rightfully belonging to another. The
               24      gravamen of Plaintiffs’ constitutional claim here is not that their property was taken, but that they
                       have been compelled to associate with and support the Union. Had their public employers kept
               25      Plaintiffs’ fair-share fees for themselves or given them to a third party to support non-expressive
                       conduct (such as a retirement plan), Plaintiffs would have no First Amendment objection to the
               26      loss of those funds, even though the “seizure” of their “property” would be identical. See
                       Glickman v. Wileman Bros. & Elliott, Inc., 521 U.S. 457, 472 (1997) (“The mere fact that
               27
                       objectors believe their money is not being well spent does not mean [that] they have a First
               28      Amendment complaint”) (alteration original; citation omitted).
MESSING ADAM &
  JASMINE LLP
                                                                   9                 Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 16 of 28


                   1                    to cases concerning cows and cars, undissipated specific objects,
                                        seized in good faith but unconstitutionally (Doc. 14 at 23) are thus
                   2                    inapposite.11

                   3
                                 Moreover, the facts Plaintiffs allege do not support an equitable claim, and “a plaintiff may
                   4
                       not circumvent qualified immunity or the good faith defense simply by labeling a claim for legal
                   5
                       damages as one for equitable restitution.” Babb, 378 F.Supp.3d at 875, quoting Carey v. Inslee,
                   6
                       364 F.Supp.3d 1220, 1232 (W.D. Wash. 2019), appeal docketed, No. 19-35290 (9th Cir. April 11,
                   7
                       2019). The Babb court went on to state:
                   8
                                        The Court agrees with Crockett and Carey, both of which concluded
                   9                    that Plaintiffs' demand that the Union Defendants “refund” their
                                        agency fee payments sounds in law, not equity. The Plaintiffs'
               10                       agency fees “paid for [the] ongoing costs of representation” and
                                        “[t]here is no segregated fund to which Plaintiffs' payments can now
               11                       be traced, and therefore any relief would be paid from the Union
                                        Defendants' general assets.” Crockett, 367 F.Supp.3d at 1006, 2019
               12                       WL 1212082, at *5. A “personal claim against the defendant's
                                        general assets ... is a legal remedy, not an equitable one.” Id.
               13                       (quoting Montanile v. Board of Trustees, –– U.S. ––, 136 S.Ct. 651,
                                        658, 193 L.Ed.2d 556 (2016)).
               14

               15 Id. The cases cited by Plaintiffs are of no help to their theory and do not contradict the Supreme

               16 Court’s most recent pronouncement on the issue in Montanile, 136 S.Ct. at 658 (“Equitable liens

               17 thus are ordinarily enforceable only against a specifically identified fund because an equitable lien

               18 “is simply a right of a special nature over the thing ... so that the very thing itself may be
               19 proceeded against in an equitable action;” citations omitted). Plaintiffs make no allegation that the

               20 monies taken have ever been segregated into and held in an identifiable fund rather than used for

               21 their agreed-on and intended purpose of funding collective bargaining, therefore precluding

               22 restitution by an equitable lien.12 See Diamond, 2019 WL 2929875, at *5 (finding request for fee

               23

               24

               25      11
                            Plaintiffs’ lead counsel here was lead counsel in Mooney.
               26      12
                    Moreover, that restitution would be available at all (an assumption in the cases cited by
                  Plaintiffs, Opp. at 18) necessarily assumes that the fees were taken improperly. Because the cases
               27 are clear that Janus is not retroactive, and Plaintiffs indisputably voluntarily consented to the

               28 collection of fees, the fees were properly collected; thus, there has been no threshold improper
                  taking.
MESSING ADAM &
  JASMINE LLP
                                                                   10                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 17 of 28


                   1 refund to be legal remedy rather than equitable where, inter alia, “Plaintiffs fail to allege that the

                   2 fair share fees they paid are being held by Union Defendants in a specific fund”).

                   3            D.     Campos and Yang May Not Recover the Agency Fee Portion of Their
                                       Membership Dues
                   4

                   5            Plaintiffs argue that the Member-Plaintiffs (Yang and Campos) were “compelled” to pay

                   6 the union, and under Janus, are now entitled to a refund of the difference between the agency fee

                   7 and the membership dues. Opp. at 18. As already established, this claim should be dismissed

                   8 because (1) Janus is not retroactive so as to require refund of agency fees paid; (2) even if Janus

                   9 were retroactive, the Union collected such fees in good faith; and (3) the Member-Plaintiffs

               10 affirmatively elected to become members and pay dues, see Section II.B, supra [checking one of

               11 three options: “become a member or pay a service fee or opt not to become a member or pay a

               12 service fee at the time of hire.” Schmidt Dec., Exs. A, B (emphasis added)], so were not

               13 “compelled.” See Babb, 378 F.Supp.3d at 876 (rejecting claim for refund of agency fee portion of

               14 membership dues); Cooley, 385 F.Supp.3d at 1080 (same).13

               15               E.     California Government Code § 1159 Does Not Allow Any Plaintiff to Recover
                                       Past Agency Fees Nor May Plaintiffs Proceed With State Law Claims to
               16                      Recover Past Paid Dues
               17               Plaintiffs concede that California Government Code § 1159 precludes Chandavong from

               18 recovering past paid agency fees (and no such fees were paid by Campos and Yang). Opp. at 20.
               19 Plaintiffs also passingly mention that they can use state law to recover past paid dues. Opp. at 21-

               20 21. Presumably Plaintiffs are alluding to the miscellany of state law tort claims scattered through

               21

               22

               23      13
                          Plaintiffs offer a lengthy and confusing attempt to distinguish Crockett v. NEA-Alaska, 367
               24      F.Supp.3d 996, 1008 (D. Alaska 2019), appeal docketed No. 19-35399 (9th Cir. April 12, 2019)
                       and Bermudez v. SEIU, Local 521, No. 18-cv-04312-VC, 2019 WL 1615414, at *2 (N.D. Cal.
               25      Apr. 16, 2019) on this refund claim. Opp. at 19-20. (Notably, the Union cited these cases along
                       with multiple others that Plaintiffs ignore completely.) The holdings in Crockett and Bermudez,
               26      have been endorsed and cited by multiple cases addressing the same subject, see, e.g., Babb, 378
                       F.Supp.3d at 872, so Plaintiffs’ effort to “distinguish” Crockett (and by extension, Bermudez) by
               27      stating the court “did not understand” is merely conclusory as well as obviously incorrect.
               28      Moreover, even if the Crockett court had misunderstood exactly what the plaintiff there was
                       asserting, it remains that Janus is not retroactive, and the good faith defense applies.
MESSING ADAM &
  JASMINE LLP
                                                                   11                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 18 of 28


                   1 the complaint, including conversion, trespass to chattels, replevin, restitution, unjust enrichment.

                   2 See, e.g., FAC, ¶64. In any event, Plaintiffs are mistaken.

                   3          As a threshold matter, Plaintiffs fail to counter the FDSA’s citation to Babb, which held in

                   4 a substantially similar case that “§1159 is an independent and adequate grounds upon which to

                   5 dismiss Plaintiffs’ state law claims [with prejudice].” Babb, 378 F.Supp.3d at 878. Moreover, as

                   6 noted by the FDSA in its opening brief, Plaintiffs make no effort to allege the requisite elements

                   7 of any of these torts, either in the complaint or in their opposition. In any event, Plaintiffs fail to

                   8 address or distinguish the holding in Bermudez, cited by the FDSA (MPA at 26, n.17), that “the

                   9 plaintiffs’ state law claims, … fail because the dues were not wrongfully collected – the decision

               10 to pay dues was not coerced and payment was a valid contractual term.” 2019 WL 1615414, at *2.

               11 So too here, warranting dismissal of Plaintiffs’ shadow state law claims.

               12             F.      Chandavong’s Claim No. 5 for Post-Janus Fees is Moot and Should Be
                                      Dismissed
               13

               14             The basis of Plaintiffs’ Claim No. 5 is the inadvertent deduction of two pay-cycles’ worth

               15 of agency fees from Chandavong’s paychecks immediately post-Janus. As shown in the opening

               16 brief, the FDSA rectified the error in February 2019 by providing Chandavong a check for the

               17 amount plus legal interest, or $53.08. MPA at 29. Plaintiffs assert that Chandavong has not cashed

               18 the check, apparently because he seeks attorneys’ fees and costs specifically in connection with
               19 this error, and so argues that the claim may not be dismissed as moot. See Opp. at 29.

               20 Chandavong’s decision not to accept the reimbursement does not keep the controversy alive, and

               21 dismissal on mootness grounds is appropriate.

               22             In Diamond v. Pennsylvania State Educ. Ass’n, another post-Janus case, the court

               23 dismissed the request for repayment of post-Janus fees where the union had already repaid them

               24 with interest, finding “claims for post-Janus fair-share-fee reimbursement are moot, as these fees

               25 have undisputedly been repaid.” 2019 WL 2929875 at *22. As noted in the FDSA’s opening brief,

               26 Chandavong admits that the Union has refunded the monies, MPA at 29 n.22, so he has
               27 “undisputedly been repaid.” Plaintiffs are conspicuously silent on the FDSA’s citation to Yohn v.

               28 California Teachers Ass’n, No. SACV 17-202-JLS-DFM, 2018 WL 5264076 (C.D. Cal. Sept. 28,
MESSING ADAM &
  JASMINE LLP
                                                                12                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                      Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 19 of 28


                   1 2018) (MPA at 28-29), where the union defendants likewise repaid post-Janus fees with interest.

                   2 Observing that the union repaid fees and also noting that, “in the unlikely event that some fees are

                   3 inadvertently collected, they attest that they will refund them,” the court found therefore that the

                   4 request for repayment was moot. Id. at *2 .14 And as was observed in Danielson v. Inslee, 345

                   5 F.Supp.3d 1336, 1339 (W.D. Wash. 2018), when the court there dismissed on mootness grounds,

                   6 here “no evidence suggests the [Union] has attempted to collect agency fees in violation of Janus.”

                   7 “The standard for mootness is whether Defendants have shown it is ‘absolutely clear that the

                   8 allegedly wrongful behavior could not be expected to recur.’” Yohn, 2018 WL 5264076, at *4

                   9 (quotations in original). On this clear standard, mootness should be found and Claim No. 5

               10 dismissed.15

               11              Plaintiffs argue that this claim carries with it attorneys’ fees and costs under §1988, and so

               12 mere repayment of the dues would not make him whole. Opp. at 28. But as the FDSA has shown,

               13 Chandavong cannot state a claim under §1983 and therefore cannot recover fees under §1988, due

               14 to the good faith defense and the lack of any state action by the Union. (His apparent claims under

               15 miscellaneous state law tort claims fail as well because such claims are not pled, and even if they

               16 were, do not entitle him to fees and costs.) “[A] lawsuit – or an individual claim – becomes moot

               17 when a plaintiff actually receives all of the relief he or she could receive on the claim through

               18
               19
                    In finding mootness on this issue, the Yohn court noted that the union’s repayment and its
                      14

               20 promise to refund if any other agency fees were inadvertently taken was evidence that the
                  behavior could not reasonably be expected to reoccur, therefore there was no longer a controversy.
               21 Yohn, 2018 WL 5264076, at *3 (finding that by promising to refund if any fees were taken, “the

               22 Union Defendants were merely reiterating their commitment to comply with Janus; this does not
                  create a controversy that can be redressed by the Court, but rather reinforces its mootness”). So too
               23 here. The monies have been refunded to the FDSA’s sole agency fee payer and no monies will be
                  (or have been) taken going forward, ending the controversy. See FAC, Ex. 6 (letter from FDSA
               24 President Eric Schmidt to Chandavong stating: “Your service fee was stopped on July 30th”).

               25    Plaintiffs’ authority is inapposite because the cases apply to rejected settlement offers. Both
                      15

                  Campbell-Ewald v. Gomez, 136 S.Ct. 663, 672 (2016), and Smith v. Greystone Alliance, LLC, 772
               26 F.3d 448, 451 (7th Cir. 2014) (Opp. at 29), concerned the question of whether an unaccepted
                  settlement offer could moot a case. Here, the FDSA reimbursed Chandavong in February 2019,
               27 and that payment, contrary to Plaintiffs’ assertion (Opp. at 28) was not in settlement of his claim –

               28 it asked for nothing in return and was not contingent on any action by Plaintiffs, nor do Plaintiffs
                  contend as much.
MESSING ADAM &
  JASMINE LLP
                                                                  13                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 20 of 28


                   1 further litigation.” Chen v. Allstate Ins. Co., 819 F.3d 1136, 1144 (9th Cir. 2016) (emphasis in

                   2 original). Chandavong has received the actual agency fees (with interest) that were inadvertently

                   3 deducted and, for the reasons stated above and in the Union’s briefing, he cannot recover fees and

                   4 costs. Therefore, he has “actually received” all he could and the matter is moot.

                   5          PLAINTIFFS’ VOLUNTARY ELECTION OF MEMBERSHIP BINDS THEM TO
                              THEIR OBLIGATIONS UNDER THAT AGREEMENT, INCLUDING PAYMENT
                   6          OF DUES AND WITHDRAWAL PER THE MOU
                   7          It is undisputed that Plaintiffs voluntarily joined the Union as members on their hire by the

                   8 Fresno Sheriff’s Department. MPA at 2, 4. They signed cards on which they (1) checked the box

                   9 labeled, “I choose to become a member” (and did not check either of the other two boxes labeled,

               10 “I choose NOT to become a member or pay a service fee” or “I elect to pay a service fee”) (see

               11 Schmidt Dec., Ex. A at 2, B at 3); and (2) signed an acknowledgement that “if I’ve opted to

               12 become a member…,” authorizing payment of dues “until [the] withdrawal period in the

               13 Memorandum of Understanding for my job class and after being rescinded by me on the proper

               14 card.” Id. (emphasis added). It is further undisputed that Chandavong withdrew from membership

               15 following proper protocol in December 2016 at the renewal period before adoption of the current

               16 MOU, and paid an agency fee from then on until the Janus decision.

               17             The FDSA showed that even if the Court finds that FDSA acted under color of state law by

               18 continuing to deduct the Member-Plaintiffs’ dues and holding them to the MOU’s withdrawal
               19 procedures, as a matter of law it did not violate their First Amendment rights by doing so. Cooley,

               20 385 F.Supp.3d at 1079 (no First Amendment right to immediately resign union membership and

               21 cease paying dues). MPA at 17-20.

               22             Plaintiffs now argue, first, that the Member-Plaintiffs neither had nor have a valid and

               23 binding contract with the FDSA because their signed membership cards “only authorize the

               24 payment of money to the union through payroll deductions” but do not satisfy other prerequisites

               25 to a contract. Opp. at 1. Second, they assert that even if there is a financial obligation, there is no

               26 agreement to remain members. Third, they contend that even if they did have a contract with the
               27 Union, once the MOU they agreed to on joining the Union expired and a new one replaced it, they

               28
MESSING ADAM &
  JASMINE LLP
                                                                14                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 21 of 28


                   1 were no longer bound by the terms of the succeeding contracts. These assertions ignore both the

                   2 facts and the law pertaining to agreements between a union and its members.

                   3            As expected, Plaintiffs once again try to recruit Janus to support their claims. But other

                   4 than Chandavong, none of the other Plaintiffs were agency-fee payers, and Janus only addressed

                   5 agency-fee payers. More to the point, Janus does not permit members to abandon their contractual

                   6 commitments and succeeding cases have only solidly confirmed this holding. Because Janus does

                   7 not apply to union members, any requirement as to the terms of waiver does not apply here.

                   8            A.     The Member-Plaintiffs Had a Valid and Binding Membership Agreement with
                                       the Union Governing Conditions of Membership
                   9

               10               Plaintiffs do not dispute that they affirmatively and specifically consented to union

               11 membership. Id. Each card providing each new employee with three options: “become a member

               12 or pay a service fee or opt not to become a member or pay a service fee at the time of hire.”

               13 Schmidt Dec., Exs. A, B (emphasis added). On its face, therefore, by signing the card and

               14 checking the member option, the Member-Plaintiffs opted to become members, bound by the

               15 timing and process restrictions on withdrawal from membership “specified in the Memorandum of

               16 Understanding.” Id. See MPA at 3; FAC, Ex. 1 at 14 (“members may withdraw only by

               17 forwarding, by registered mail, notice of revocation of authority to withhold dues to the

               18 Association and by filing a withdrawal card at the same time according to procedures specified by
               19 the County during the full calendar month immediately preceding the expiration date of this MOU,

               20 or when their job classification is removed from the Unit;” emphasis added).

               21               That the card together with the MOU is a contract is unassailable, and Plaintiffs provide no

               22 authority to the contrary.16 See Cooley, 385 F.Supp.3d at 1080 (“The collective bargaining

               23

               24
                       16
                          Plaintiffs refer to “acid tests” and other ostensible measures of what constitutes a contract
                       without citation to any authority. Opp. at 21. As noted in the opening brief, in exchange for their
               25      financial commitment and to abide by the timelines and procedures of the MOU negotiated on
                       their behalf, members have access to voting rights on the content of the MOU, as well as access to
               26      representation in administrative, civil, and criminal matters through a legal defense fund, certain
                       insurance benefits including life insurance and long-term disability insurance, etc. MPA at 18.
               27      Contrary to Plaintiffs’ argument then, consideration is demonstrably present. The fact remains,
               28      and the case law confirms, that when considering the relationship between a union and its
                       members in the public sector, as here, the card and the MOU constitute an agreement.
MESSING ADAM &
  JASMINE LLP
                                                                   15                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 22 of 28


                   1 agreement's limitation on the period of membership withdrawal is valid and enforceable, … and

                   2 Mr. Cooley's consent carries through his membership agreement”). See also MPA at 17-18.

                   3 Cooley is directly on point, and holds that the contract binds its members to certain obligations,

                   4 among them payment of dues and process for withdrawal. In that case, a public sector law

                   5 enforcement officer filed a class action against his union claiming violation of his First

                   6 Amendment rights by the union’s refusal to accept his resignation from membership outside of the

                   7 union’s prescribed period, and for continuing to deduct dues from his paycheck. The court held

                   8 that plaintiff Cooley, like the Member-Plaintiffs here,

                   9                 knowingly agreed to become [] dues-paying member[s] of the
                                     Union, rather than an agency fee-paying nonmember....That freely-
               10                    made choice was not without consequences: [they] had to pay dues
                                     as long as [they] remained a member; [they] could only withdraw
               11                    from membership within a certain time frame; and, as a matter of
                                     logic and consistent with the structure of this arrangement, if [they]
               12                    did not withdraw during that time frame [their] membership would
                                     automatically continue. This was valid assent, and an intervening
               13                    change in law does not taint that consent or invalidate his
                                     contractual agreement.
               14

               15 Cooley, 385 F.Supp.3d at 1080 (emphasis added).

               16             As members, they are obligated to pay dues. Plaintiffs flatly ignore the myriad cases cited

               17 by the FDSA holding that the Members-Plaintiffs cannot simply abandon their contractual

               18 obligation to fulfill their financial commitment if they do not appropriately withdraw under the
               19 MOU. MPA at 17.

               20             B.     Plaintiffs Are Bound By the Current MOU Regardless of When They Joined
               21             Plaintiffs argue for the first time that the only MOU that matters is the one that was in

               22 place when they joined the Union (despite the fact that they attach the current MOU as Exhibit 1

               23 to their complaint). Opp. at 22. With this foundation, Plaintiffs now assert that the Member-

               24 Plaintiffs’ obligations terminated at the expiration of the MOU in force at the time each of them

               25 joined. Id. There are several problems with this argument.

               26             First, Plaintiffs provide no authority for the novel proposition that members are bound only
               27 so long as the MOU when they joined is in place. Plaintiffs are wrong. Both the membership card

               28 and the MOU contemplate that union membership automatically continues unless a member elects
MESSING ADAM &
  JASMINE LLP
                                                                16                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                     Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 23 of 28


                   1 to withdraw prior to the MOU’s termination. See Cooley, 385 F.Supp.3d at 1080 (“as a matter of

                   2 logic and consistent with the structure of this arrangement, if [they] did not withdraw during that

                   3 time frame [their] membership would automatically continue”). See Schmidt Dec., Exs. A, B.

                   4 [membership card stating “this authorization shall remain in full force and effect until the

                   5 withdrawal period specified in the Memorandum of Understanding for my job class and after

                   6 being rescinded by me on the proper card”; emphasis in original]; ECF FAC, Ex.1 at 18 [MOU

                   7 Article 17, providing procedure for membership withdrawal, including “forwarding, by registered

                   8 mail, notice of revocation of authority to withhold dues to the Association and … filing a

                   9 withdrawal card at the same time according to procedures specified by the County during the full

               10 calendar month immediately preceding the expiration date of this MOU”]. Plaintiffs do not allege

               11 or dispute that they filed their membership cards voluntarily and do not dispute that they did not

               12 attempt to resign until August 2018.17

               13              Plaintiffs’ essentially argue that because the membership card does not expressly state that

               14 it applies to subsequent MOUs, it terminates; yet nor does the card say it applies only to the

               15 current MOU. Given the voluntary nature of the membership cards, the openly-stated requirement

               16 that members may only resign during the window period expressly stated in each of the MOUs ,

               17 coupled with the unequivocal state of the law, Plaintiffs’ arguments must fail.

               18              Plaintiffs’ argument, moreover, betrays a lack of familiarity with public sector collective
               19 bargaining. MOUs between local governments and labor unions, such as the one here, are

               20 governed by the Meyers-Milias-Brown Act (“MMBA”), California Government Code § 3500 et

               21 seq., which in turn relies on the precedent of, and guidance from, the National Labor Relations Act

               22 (“NLRA”). See Fire Fighters Union, Local 1186 v. City of Vallejo, 12 Cal.3d 609, 617 (1974)

               23 (“bargaining requirements of the National Labor Relations Act and cases interpreting them may

               24 properly be referred to for such enlightenment as they may render in our interpretation of the

               25 scope of bargaining under the Vallejo charter”).

               26
               27
                      17
               28       Plaintiffs also do not dispute that while Yang asked about terminating his membership, he did
                      not ultimately do so the last time a contract was up for renewal. MPA at 4, n.5.
MESSING ADAM &
  JASMINE LLP
                                                                  17                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                           FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 24 of 28


                   1         Under the MMBA, terms of an expired MOU continue in effect unless and until a new

                   2 MOU is negotiated and ratified, or impasse procedures are invoked. This practice follows long-

                   3 standing precedent under the NLRA that has held for well over 50 years that when a collective

                   4 bargaining agreement expires, the provisions of that agreement survive until a new MOU is

                   5 bargained, accepted, and executed. See, e.g, NLRB v. Katz, 369 U.S. 736 (1962); Sacramento

                   6 County Retired Employees Ass’n v. County of Sacramento, 975 F.Supp.2d 1150, 1169 (E.D. Cal.

                   7 2013) (Under the MMBA “the County has a duty to bargain with employees' unions before

                   8 changing wage or working conditions: “‘The duty to bargain requires the public agency to refrain

                   9 from making unilateral changes in employees' wages and working conditions until the employer

               10 and employee association have bargained to impasse....’ ”; citation omitted). This includes union

               11 security provisions, i.e., dues check-off, as here. Lincoln Lutheran of Racine and SEIU-HCWI, No.

               12 30-CA-111099, 2015 WL 5047778 (NLRB Aug. 27, 2015). Whether the new contract is accepted

               13 depends on a vote of the membership, of which Plaintiffs were members and had the opportunity

               14 to review and ratify, or not. Finally, Plaintiffs concede that neither Yang nor Campos sought to

               15 withdraw as members until after Janus. See supra and n.12.

               16            Moreover, if the law were as Plaintiffs suggest, the requirement that members withdraw

               17 under the formal requirements of the MOU would be rendered meaningless. Why include

               18 language providing for a contractual window period for withdrawal from membership within one
               19 month of the contract’s expiration if, as Plaintiffs argue, members are out on the expiration of the

               20 MOU? Were Plaintiffs’ far-fetched theory true, if a person became a member when the MOU had

               21 expired, that person would never be subject to a window period nor be subject to any terms of the

               22 MOU, while a hypothetical person joining two weeks later (when a new MOU has been

               23 negotiated) would be bound to the withdrawal obligations as well as all other provisions. Such a

               24 result would be nonsensical. The agreements must be interpreted to give meaningful effect to these

               25 provisions. See Guidiville Band of Pomo Indians v. NGV Gaming, Ltd., 531 F.3d 767, 789 (9th

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
                                                                18                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 25 of 28


                   1 Cir. 2008) (“It is well settled that a contract should be interpreted so as to give meaning to each of

                   2 its provisions”).18

                   3            Finally, Plaintiffs’ own actions expose the disingenuity of this contention. If Yang’s

                   4 obligations ceased at the expiration of his original MOU, for example, then any past efforts to

                   5 explore withdrawal make no sense, and Chandavong could have paid agency fees many years

                   6 before resigning his membership formally in 2016. Similarly, Plaintiffs offer no explanation as to

                   7 why they continued to pay dues all these years. This argument, particularly in the absence of any

                   8 authority to support it, should be soundly rejected.

                   9            C.     Janus Does Not Apply to Full Members Such as Plaintiffs, and No “Janus
                                       Waiver” is Required Here
               10

               11               Plaintiffs “readily acknowledge[] that constitutional rights can be waived, and Janus itself

               12 recognizes that public employees can agree to waive their Janus rights in legally enforceable

               13 contracts.” Opp. at 23. As shown by the FDSA, Plaintiffs are parties to legally enforceable

               14 contracts with the Union. Plaintiffs argue, however, that Janus imposes certain “requirements for a

               15 public employee’s waiver of constitutional rights” that have not been met here. Opp. at 22. Janus

               16 does no such thing. See, e.g., Cooley, 385 F.Supp.3d at 1079 (“Here, unlike in Janus, Mr. Cooley

               17 voluntary [sic] agreed to become a dues-paying member of the Union, and acknowledged

               18 restrictions on when he could withdraw from membership. … Janus did not automatically undo
               19 Mr. Cooley's agreement to be a member of the Union, nor did it render the collective bargaining

               20 agreement's withdrawal limitation provision unenforceable”; citing Cohen v. Cowles Media Co., 501

               21 U.S. 663, 672 (1991), infra; emphasis added).19

               22

               23

               24      18
                    Moreover, the membership card does not refer to a specific MOU; it refers only to the
                  “Memorandum of Understanding.” Read together with the MOU withdrawal requirements, this
               25 phrase can only be interpreted to be the MOU in effect at any given time.

               26    While Plaintiffs appear to take issue with the FDSA’s citation (MPA at 19) to Cohen, Opp. at
                       19

                  23-24, they do not dispute that in that case the Supreme Court held that "the First Amendment does
               27 not confer . . . a constitutional right to disregard promises that would otherwise be enforced under state

               28 law." Id. at 672. Plaintiffs therefore concede that if Plaintiffs executed a valid and enforceable contract,
                  there has been no constitutional violation.
MESSING ADAM &
  JASMINE LLP
                                                                   19                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                            FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 26 of 28


                   1          Here as in Cooley, the Member- Plaintiffs entered into valid contracts with the Union.

                   2 Plaintiffs argue that Janus requires that the FDSA “show that Campos and Yang executed a valid

                   3 and effective waiver of their constitutional rights …and the waiver must meet the demanding

                   4 standards of Janus: ‘freely given’ and ‘shown by clear and compelling evidence.’” Opp. at 23

                   5 (emphasis in original). As a threshold matter, Plaintiffs err in presuming that Janus applies to full

                   6 union members. Since the Supreme Court issued that decision, all cases to consider the question

                   7 have found Janus inapplicable to those who chose to become full union members, and that

                   8 contractual promises to pay full union dues must be enforced. See, e.g., Cooley, 385 F. Supp. 3d at

                   9 1079 (“the relationship between unions and their members was not at issue in “Janus”); Belgau v.

               10 Inslee, No. 185620, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018); Smith v. Superior Court, No.

               11 18-cv-05472-VC, 2018 WL 6072806 (N.D. Cal. Nov. 16, 2018). Given the fact that Janus does not

               12 apply here as regards the Member-Plaintiffs, “[t]he continued deduction of dues by the Union here

               13 does not offend the requirement of freely given affirmative consent of nonmembers discussed in

               14 Janus.” Cooley, 385 F.Supp.3d at 1080.

               15             D.     Plaintiffs’ Arguments That Campos Is Not Required to Arbitrate Fail for the
                                     Same Reasons Their Other Contract-Based Arguments Do
               16

               17             Plaintiffs’ general argument that Campos has no obligation to arbitrate this dispute with the

               18 Union tracks their other arguments flowing from the membership agreement, i.e., that he is not a
               19 member, that he is not obligated to remain a member, that only the previous MOU is in effect, and

               20 that there is no contract between Campos and the Union. Opp. at 24-25. For the reasons discussed

               21 regarding these arguments elsewhere in this brief and the FDSA’s opening brief, these theories are

               22 meritless.

               23             As additional argument, Plaintiffs assert, without citation, that Campos is not bound by the

               24 Union’s By-laws which provide for arbitration, but make no attempt to distinguish or counter the

               25 Union’s authority that a corporation’s by-laws are a part of the contract between the union and its

               26 members, thus conceding the point. MPA at 27-28. Plaintiffs then argue that the claims in the
               27 instant lawsuit are not “internal disputes, claims or controversy,” citing an inapposite Delaware

               28 Chancery case that has no persuasive effect here. Opp. at 26 (emphasis added). Plaintiffs ignore
MESSING ADAM &
  JASMINE LLP
                                                                20                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 27 of 28


                   1 the fact that they are seeking to invalidate the contract they entered into with the FDSA, the terms

                   2 of which are set forth in more detail in the By-laws by which the Member-Plaintiffs are bound,

                   3 arguing that the terms of their agreement with the FDSA should be unenforceable. The agreement

                   4 governs the relationship between members and the Union and the enforceability and interpretation

                   5 of the terms of the agreement is precisely the type of internal dispute requiring arbitration.

                   6          PLAINTIFFS CONCEDE THAT CLAIM NO. 6 SHOULD BE DISMISSED AND
                              THAT YANG AND CHANDAVONG LACK STANDING TO SEEK
                   7          PROSPECTIVE RELIEF IN CLAIM NO. 2; ACCORDINGLY, CLAIMS 2 AND 6
                              SHOULD BE DISMISSED
                   8

                   9          Plaintiffs concede that Claim No. 6 should be dismissed for lack of subject matter

               10 jurisdiction. Opp. at 29.

               11             Plaintiffs also concede that Yang and Chandavong lack standing to pursue equitable relief

               12 under Claim No. 2. Id. at 27. Plaintiffs nevertheless argue that Yang and Chandavong are entitled

               13 to damages under Claim No. 2. Id. at 28. As discussed above and in its opening brief, the good

               14 faith defense precludes Chandavong from collecting damages in the form of refunds of agency

               15 fees due to the good faith defense, and Yang’s voluntarily assumed contractual obligations

               16 precludes any refund of membership dues paid. See MPA at 29, n.19.

               17             So too for Campos. As discussed above and in the FDSA’s opening brief (MPA at 17-20),

               18 Campos voluntarily joined the Union and so was subject to its restrictions on withdrawal and to
               19 payment of dues. He therefore fails to state a claim on which relief can be granted, and is not

               20 entitled to either equitable or monetary relief. Claim No. 2 should therefore be dismissed as to all

               21 plaintiffs.

               22             CLAIM NO. 4 SHOULD BE DISMISSED BASED ON THE ARGUMENTS MADE
                              BY THE ATTORNEY GENERAL
               23
                              The FDSA joins in and incorporates by reference the arguments made on reply by the
               24
                       Attorney General regarding Claim No. 4. For those reasons and the ones stated in the Attorney
               25
                       General’s Opening Brief, Claim No. 4 should be dismissed.
               26
               27

               28
MESSING ADAM &
  JASMINE LLP
                                                                21                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                         FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
                       Case 1:18-cv-01660-AWI-EPG Document 48 Filed 09/03/19 Page 28 of 28


                   1                                             CONCLUSION
                   2            For the reasons stated above and in the Union’s opening brief, the Union requests the relief

                   3 set forth in the opening brief at 31-32.

                   4

                   5 Dated: September 3, 2019                      MESSING ADAM & JASMINE LLP

                   6

                   7
                                                                   By         /s/ Monique Alonso
                   8                                                    Monique Alonso
                                                                        Attorneys for Defendant
                   9                                                    FRESNO DEPUTY SHERIFF’S ASSOCIATION
               10      00075795-2


               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
  JASMINE LLP
                                                                 22                Case No. 1:18-cv-01660 AWI-EPG
ATTORNEYS AT LAW
                          FRESNO DEPUTY SHERIFF’S ASSOCIATION’S REPLY BRIEF ISO AMENDED MOTION TO DISMISS
